 



Exhibit 10.1
RELEASE AGREEMENT
          This RELEASE AGREEMENT (the “Agreement”) is entered into as of the
21st day of April, 2006, (the “Effective Date”) by and between Elcom
International, Inc. (the “Company”), a Delaware corporation, and Robert J.
Crowell (“Executive”).
WITNESSETH:
          WHEREAS, Executive and the Company have entered into a certain
Employment Agreement dated as of December 21, 2005 (the “Employment Agreement”);
and
          WHEREAS, Executive is entitled to certain severance payments and other
benefits under the Employment Agreement and the Agreement dated March 23, 2006
among the Company, the SWIM Entities (as defined therein) and the Company’s
then-current Board members (the “Board Agreement”), pursuant to which payment of
the severance payments and other benefits is made conditional upon and in
consideration for Executive’s valid execution of a Release Agreement, all as
more completely described in the Employment Agreement and the Board Agreement.
(Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Employment Agreement.).
          NOW THEREFORE, to induce the Company to make the severance payments
and provide the other benefits pursuant to the Employment Agreement, and the
Board Agreement, and, in consideration for such payments for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:

1.   Release. In accordance with the terms hereof, Executive does hereby, for
Executive and for Executive’s heirs, executors, successors and assigns, release
and forever discharge the Company, and the subsidiaries, divisions and
businesses of the Company, together with all of their officers, directors,
management, representatives, employees, shareholders, agents, successors,
assigns, and attorneys, both known and unknown, in both their personal and
agency capacities (collectively, the “Releasees”), of and from any and all
claims, demands, actions or causes of action, damages, or suits at law or
equity, of whatsoever kind or nature, including, but not limited to, all claims
and/or demands for back pay, reinstatement, hire or rehire, front pay, group
insurance or employee benefits of whatsoever kind (except as to rights expressly
provided for herein and in the Employment Agreement and the Board Agreement),
claims for monies and/or expenses, any claims arising out of or relating to the
cessation of Executive’s employment with the Company, the sale of the stock or
assets of the Company and/or any of its subsidiaries, any claims for failing to
obtain employment at any other company or with any other person or employer,
and/or demands for attorneys’ fees and legal expenses that Executive has or may
have by reason of any matter or thing arising out of, or in any way connected
with, directly or indirectly, any act and/or omission that has occurred prior to
the date of this Agreement. In accordance with the terms hereof, Executive
further agrees not to initiate any action or legal proceeding of any kind
against the Releasees arising out of or related to the claims released in the
preceding sentence of this Section 1, including but not limited to the sale of
the stock or assets of the Company and/or any of its subsidiaries and also
waives any right to recover as a result of any such proceedings initiated on
Executive’s behalf. Notwithstanding the foregoing, Executive and the Company
agree and acknowledge that this Release shall not apply to the obligations of
the Company arising solely under this Agreement or under the Employment
Agreement or under the Board Agreement. Not withstanding any provision contained
herein and for the avoidance of doubt, Executive shall be entitled to assert any
counterclaims or countersuits against any of the Releasees and any rights to
recover costs and damages associated therewith.

 



--------------------------------------------------------------------------------



 



2.   Prior Agreements. The Company and Executive agree, notwithstanding the
provisions of Paragraph 1 of this Agreement, that the Executive does not waive
or release any rights contained in the following agreements, which shall remain
in full force and effect, in accordance with their terms (and the covenants
contained in Paragraph 1 should not apply to any such agreements): (a) Indemnity
Agreement, dated October 9, 1995, (b) Accrued Salary Payment Agreement,
effective December 21, 2005, and (c) Indemnification Agreement for Internal
Revenue Code Section 409A, effective February 21, 2006, and (d) all stock option
agreements and related plans, and (e) any other agreements with the Company not
known to Executive, which provide benefits to Executive after cessation of
employment.

3.   ADEA. Executive recognizes and understands that, by executing this
Agreement, Executive shall be releasing the Releasees from any and all claims
that Executive now has, or subsequently may have, under the Age Discrimination
in Employment Act of 1967, 29 U.S.C. §§621 et seq., as amended (the “ADEA”), by
reason of any matter or thing arising out of, or in any way connected with,
directly or indirectly, any acts or omissions which have occurred prior to and
including the Effective Date of this Agreement. In other words, Executive will
have none of the legal rights against the aforementioned Releasees that
Executive would have had otherwise under federal age discrimination law by
signing this Agreement.

4.   Consideration Period. The Company hereby notifies Executive of his right to
consult with Executive’s chosen legal counsel before executing this Agreement.
The Company shall afford, and Executive acknowledges receiving, not less than
twenty-one (21) calendar days in which to consider this Agreement to insure that
Executive’s execution of this Agreement is knowing and voluntary. In signing
below, Executive expressly acknowledges that Executive has had at least
twenty-one (21) days to consider this Agreement and that Executive’s execution
of same is with full knowledge of the consequences thereof and is of Executive’s
own free will. If Executive signs this Agreement before the twenty-one (21) day
period has expired, then he understands that he has waived the twenty-one
(21) day period for consideration.

5.   Revocation Period. Executive and the Company agree and recognize that, for
a period of seven (7) calendar days following Executive’s execution of this
Agreement (the “Revocation Period”), Executive may revoke this Agreement by
providing written notice revoking the same, within the Revocation Period, to the
Company, 10 Oceana Way, Norwood, Massachusetts 02062, Attn: Chief Financial
Officer. Such revocation of this Agreement by Executive will automatically
revoke the severance payments provided for in the Employment Agreement and
Executive will not be entitled to any of the severance payments described
therein.

[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Executive and the Company have executed this
Agreement effective and binding as of the Effective Date.

             
 
      AGREED TO AND ACCEPTED BY EXECUTIVE    
 
           
April 21, 2006
      /s/ Robert J. Crowell    
 
           
Date of Execution by Executive
      Robert J. Crowell    
 
           
 
      Execution witnessed by:    
 
           
 
      J.R.H.    
 
           
 
           
 
      AGREED TO AND ACCEPTED BY THE COMPANY    
 
           
April 21, 2006
      ELCOM INTERNATIONAL, INC.    
Date of Execution by the Company
           

                  By:   /s/ John E. Halnen         Name:   John E. Halnen       
Title:   President & CEO     

         
 
  Execution witnessed by:    
 
       
 
  J.R.H.    
 
       
 
         
 
       

             
 
      RECEIPT ACKNOWLEDGED BY EXECUTIVE    
 
           
April 21, 2006
      /s/ Robert J. Crowell    
 
           
Date of Receipt by Executive
      Robert J. Crowell    
 
           
 
      Receipt witnessed by:    
 
           
 
      J.R.H.    
 
           

3